     Case 3:20-cv-02432-JLS-BLM Document 20 Filed 04/09/21 PageID.531 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    HA NGUYEN                                        Case No.: 20-cv-2432 JLS (BLM)
12                                                     ORDER VACATING HEARING
                                      Plaintiff,
13
      v.                                               (ECF No. 16)
14
      BMW OF NORTH AMERICA, LLC; and
15    DOES 1 to 10
16
                                    Defendant.
17
18
19         Presently before the Court is Defendant BMW of North America, LLC’s Motion to
20   Compel Arbitration and Stay Action. (ECF No. 16.) On its own motion, the Court
21   VACATES the hearing scheduled for April 15, 2021 at 1:30 p.m. and takes the matter
22   under submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: April 9, 2021
25
26
27
28
                                                   1

                                                                             20-cv-2432 JLS (BLM)
